Case 1:21-cv-00870-JS-AYS Document 42 Filed 05/25/21 Page 1 of 1 PageID #: 331




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


MICHELLE WALLS, on behalf of herself and all
others similarly situated; and N.W., a minor child,
by his parent and general guardian Michelle Walls,
on behalf of himself and all others similarly
situated;                                               Civil Action No.: 1:21-cv-00870

                                 Plaintiffs,

             v.

BEECH-NUT NUTRITION COMPANY;
THE HAIN CELESTIAL GROUP, INC.;
NURTURE, INC. D/B/A HAPPY FAMILY
ORGANICS; GERBER PRODUCTS
COMPANY; and PLUM PBC.;

                               Defendants.



         PLEASE TAKE NOTICE that Raphael Janove hereby appears in the above-captioned

action on behalf of Plaintiffs and demands that all papers in this action be served upon the

undersigned at the address stated below.


 Date:    May 25, 2021
          New York, NY                         POLLOCK COHEN LLP

                                               /s/ Raphael Janove

                                               Raphael Janove
                                               60 Broad St., 24th Fl.
                                               New York, NY 10004
                                               Tel.: (215) 667-8607
                                               Email: Rafi@PollockCohen.com

                                               Counsel for Plaintiffs and Proposed Class
                                               Representatives Michelle Walls and N.W.




                                                -1-
